UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

                   -v.-                             20 Cr. 3-5 (KPF)

JOSHUA HICKS,                                           ORDER

                          Defendant.

KATHERINE POLK FAILLA, District Judge:

      The Court will hold a change of plea hearing in this matter on May 6,

2021, at 2:30 p.m. The proceeding will be conducted by video conference.

Access instructions will be provided in advance.

      SO ORDERED.

Dated:      April 30, 2021
            New York, New York
                                           ___________________________________
                                               KATHERINE POLK FAILLA
                                               United States District Judge
